ITEMID: 001-24008
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: VARGA v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Štefan Varga, is a Slovakian national, who was born in 1963 and lives in Košice. He was represented before the Court by Mr A. Fuchs, a lawyer practising in Košice. The respondent Government were represented by Mr P. Kresák, their Agent.
The facts of the case, as submitted by the parties, may be summarised as follows.
From 27 May 1986 until 15 July 1988 the applicant served a prison sentence in the Dubnica nad Váhom prison. From 15 July 1988 until 1989 he continued to serve this sentence in the KošiceŠaca prison. Letters which he sent from the prison to his parents were opened, read and censored by the prison authorities.
From 5 July 1990 to 31 December 1991 the applicant was detained on remand in the Košice detention centre. Letters which he sent from the detention centre to his parents were monitored by the detention centre authorities and opened and read by the police investigator in charge of his case.
The applicant further served other prison sentences in the KošiceŠaca prison (from 1992 until 1994), in the Ružomberok prison (from 1994 until 1995) and in the KošiceŠaca prison (from 1995 until 1997).
On 28 July 1997 the applicant addressed a petition (podnet) to the Constitutional Court in which he complained about interference with his correspondence in the period between January and 24 July 1997 while serving a prison sentence. On 27 August 1997 the Constitutional Court declared the petition admissible. The Constitutional Court informed the applicant several times that legal representation was mandatory in the proceedings before it and requested him to appoint a lawyer. On 8 October 1997 the Constitutional Court discontinued the proceedings as the applicant had failed to comply with the request.
On 21 October 1998, for the second time, the applicant seized the Constitutional Court. He filed a petition alleging a violation of his right to respect for his correspondence. He referred to the monitoring of his correspondence between 1986 and 1989 in the Dubnica nad Váhom prison and the KošiceŠaca prison, between 1990 and 1991 in the Košice detention centre and between 1996 and 1997 in the KošiceŠaca prison. He apparently submitted copies of letters addressed by him to his father which bore the official stamps showing the date on which the letters had been read by the prison authorities.
In a letter of 15 December 1998 a single Constitutional Court judge informed the applicant that the Constitutional Court had no jurisdiction ratione temporis to deal with his petition. He noted that all the letters which the applicant had submitted and all the official stamps showing that the prison authorities had read these letters dated back to the period prior to the establishment of the Constitutional Court on 15 February 1993.
In the late 1998 and early 1999 the applicant addressed the Dubnica nad Váhom prison administration, the public prosecution service, the KošiceŠaca prison administration and the Ružomberok prison administration with complaints about interference with prisoners’ correspondence.
In their respective letters of 30 November 1998, 8 January, 14 April and 15 April 1999 the director of the Dubnica nad Váhom prison, the Košice I District Office of Public Prosecution, the director of the KošiceŠaca prison and the director of the Ružomberok prison informed the applicant about the relevant provisions of the Prison Sentences Execution Act and the Prison Sentences Execution Orders governing monitoring of prisoners’ correspondence. They observed that the applicable legal rules had not been breached in the applicant’s case.
In 2000 the applicant lodged an action against (i) the Ministry of Justice; (ii) the General Directorate of the Prison Administration (Generálne riaditeľstvo zboru väzenskej a justičnej stráže); (iii) the Director General of the Prison Administration; (iv) the Prison Administrations in Ružomberok, Dubnica nad Váhom and Košice–Šaca prisons; and (v) several officials of the Prison Administration. He sought protection of his personal integrity and compensation for moral damage in connection with the alleged violation of the secrecy of his correspondence while in detention and serving his prison sentences.
On 11 February 2002 the Košice II District Court (Okresný súd) dismissed the applicant’s request for an exemption from the obligation to pay the court fee and for legal aid. On 31 May 2002 the Košice Regional Court (Krajský súd) upheld this decision.
On 28 April 2003 the District Court discontinued the proceedings as, despite its five previous requests and warnings, the applicant had failed to pay the court fee. On 31 July 2003, on the applicant’s appeal, the Košice Regional Court upheld this decision.
On 3 October 2003, for the third time, the applicant again seized the Constitutional Court with a complaint of an interference with his correspondence while in the KošiceŠaca prison between January and 24 July 1997 and of the discontinuation of the civil proceedings on his civil action of 2000.
On 6 November 2003 the Constitutional Court declared the complaint inadmissible. It found that the applicant had raised his new complaint about the interference with his correspondence outside the two months’ timelimit pursuant to Article 53 (3) of the Constitutional Court Act. The Constitutional Court further found that the applicant had failed to exhaust legal remedies as regards his complaint about the discontinuance of his civil proceedings in that he had not lodged an appeal on points of law against the decision of the Regional Court of 31 July 2003.
Article 22 provides as follows:
“1. Secrecy of correspondence, other communications and written messages delivered by post and protection of personal information shall be guaranteed.
2. No one shall violate the secrecy of letters, other communications and written messages kept private or delivered by post or otherwise, except in cases specified by law. This provision applies to communications delivered by telephone, telegraph and other similar means.”
Article 127, as in force from 1 January 2002, provides that:
“1. The Constitutional Court shall decide on complaints lodged by natural or legal persons alleging a violation of their fundamental rights or freedoms or of human rights and fundamental freedoms enshrined in international treaties ratified by the Slovak Republic ... unless the protection of such rights and freedoms falls within the jurisdiction of a different court.
2. When the Constitutional Court finds that a complaint is justified, it shall deliver a decision stating that a person’s rights or freedoms set out in paragraph 1 have been violated as a result of a final decision, by a particular measure or by means of any other interference. It shall quash such a decision, measure or other interference ... At the same time the Constitutional Court may return the case to the authority concerned for further proceedings, order that such an authority abstain from violating fundamental rights and freedoms ... or, where appropriate, order that those who violated the rights or freedoms set out in paragraph 1 restore the situation to that existing prior to the violation.
3. In its decision on a complaint the Constitutional Court may grant adequate financial satisfaction to the person whose rights under paragraph 1 have been violated.” ...
Article 130 (3), as in force until 30 June 2001, provided that:
“The Constitutional Court may commence proceedings also upon a petition (podnet) submitted by legal entities or individuals claiming a violation of their rights.”
The implementation of the above provision of Article 127 of the Constitution is set out in more detail in sections 49 to 56 of the Constitutional Court Act No. 38/1993 Coll., as amended. The relevant amendment entered into force on 20 March 2002. Pursuant to Section 53 (3):
“A constitutional complaint shall be lodged within a period of two months from the date on which the decision in question has become final and binding or on which a measure has been notified or on which a notice of other interference has been given. As regards the measures and other interferences, the above period shall commence when the complainant could have become aware of them.”
The lex generalis governing execution of prison sentences is the Prison Sentences Execution Act No. 59/1965 Coll., as amended. Its Section 12 deals with the correspondence of convicted prisoners. Paragraph 1, as amended from 1 July 1990 by Act 179/1990 Coll., provides that:
“A convicted prisoner may receive and send correspondence without restriction. The prison director or other persons authorised by him may inspect (nahliadnuť) prisoners’ correspondence with the exception of petitions, complaints or requests addressed to public authorities and correspondence with prisoners’ lawyers sent to their professional address.”
Further details concerning the execution of prison sentences are set out in the Prison Sentences Execution Orders issued by the Minister of Justice in the form of a Regulation published in the official Collection of Laws. The Prison Sentences Execution Order No. 332/1990 Coll. was in force from 21 October 1991 until 25 May 1994. Section 46 dealt with the correspondence of convicted prisoners. Its relevant part provided as follows:
“1. Letters sent by or to convicted prisoners may be inspected (nahliadnuť) without their consent only by the prison director or by the prison’s social workers authorised by him. This authorisation shall be made public in the prison’s ordinance (ústavný poriadok).
4. In the event that letters sent to convicted prisoners are inspected, they must be handed over to them without delay.
6. The provisions of this Section do not relate to correspondence under Section 56 of the Prison Sentences Execution Order [dealing with the protection of convicted prisoners’ rights] which is sent to convicted prisoners by the authorities referred to in Section 12 (1) of the Prisons Sentences Execution Act [see above].”
On 25 May 1994 the Prison Sentences Execution Order No. 125/1994 Coll. came into force. Convicted prisoners’ correspondence is governed by Section 41 which, insofar as relevant, provides as follows:
“1. Incoming or outgoing correspondence of convicted prisoners can be inspected (nahliadnuť) without their consent only by the prison director or members of the prison staff authorised by him. In the event that letters sent to convicted prisoners are inspected, they must be handed over to them without delay with the exception of the correspondence referred to in Paragraph 2.
2. Letters with offensive content which damage the interests of the convicted prisoner or other persons or entities and letters encouraging criminal activity or containing unauthorised objects shall be placed in the convicted prisoner’s personal file. He or she shall be informed accordingly. Any further action shall depend on the nature of the information or object retained.”
According to Article 11:
“Any natural person shall have the right to protection of his or her personal integrity (osobnosť), in particular his or her life and health, civil and human dignity, privacy, name and personal characteristics.”
Pursuant to Article13:
“1. Any natural person shall have the right to request that an unjustified infringement of his or her personal integrity be stopped, that the consequences of such an infringement be eliminated, and that he or she be provided appropriate satisfaction.
2. In cases when the satisfaction obtained under paragraph 1 [of that Article] is not sufficient, in particular because a person’s dignity and position in society has been considerably diminished, the injured person shall be entitled to monetary compensation for nonpecuniary damage.
3. When determining the amount of the compensation under paragraph 2 [of that Article], the courts shall take into account the seriousness of the prejudice suffered by the person concerned and the circumstances under which the violation of that person’s rights occurred.”
